July 14, 1916. The opinion of the Court was delivered by
The defendant was indicted for assault and battery with intent to kill, and the jury rendered a verdict of guilty, with a recommendation of mercy, whereupon his Honor, the presiding Judge, sentenced him to serve five years, either upon the public works of the county, or in the State penitentiary.
The appellant's exceptions (which will be reported) relate solely to the charge. In determining whether the assignment of error can be sustained it is necessary to consider the charge in its entirety.
The cases of State v. Jones, 86 S.C. 17, 67 S.E. 160, andState v. Miller, 88 S.C. 485, 70 S.E. 1061, show that the exceptions cannot be sustained.
Appeal dismissed.
MESSRS. JUSTICES HYDRICK and GAGE concur in the opinion of the Court.